DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 06/02/2021, with respect to the rejections of claims 1-4, 7-9, 16, and 20 under U.S.C. 112 have been fully considered and are persuasive.  The rejections of Claims 1-4, 7-9, 16, and 20 under U.S.C. 112 have been withdrawn. 

Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Regarding Independent Claim 5, a (see Ramamoorthy [0057] In response to receipt of the above referenced information generated by blocks 54, 58, 62, 66, 70 and 76 of FIG. 6, an integrated formation evaluation in one-dimension (1D) 80, is produced; and [0072] In FIG. 7, the integrated formation evaluation in 1D 80 generates the following information: (1) formation petrophysical properties including, but not limited to, porosity, clay content, saturation, and permeability information in 1D 82). Ramamoorthy’s process of obtaining the information in block 82 from the block 80 is regarded as splitting the model of block 80 into the information of block 82. 
Additionally, in response to applicant's argument that "the cited portions of Ramamoorthy appear to be directed toward known inputs related to formation properties and not a feature that is extracted as a composition that may later be utilized in a moving window analysis to generate the virtual core", the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Ramamoorthy is not relied upon by the Examiner to teach utilizing a moving window analysis. Wu is relied on to teach the moving window analysis to accommodate between the different resolution models of Ramamoorthy.

Applicant arguments regarding Independent Claim 15, have also been fully considered and are not persuasive for the same reasons as claim 5. 
Therefore, Claims 8, 12-14 are still rejected due to their dependence on claim 5, and Claims 17, 19, and 20 are still rejected due to their dependence on claim 15.
Claims 11 and 19 are still rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy, Wu, and Bize.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 8,12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy et al. (US 20040204857 A1) hereinafter Ramamoorthy, in view of Wu et al. (US 20150142320 A1), hereinafter “Wu”.

Regarding Claim 5, Ramamoorthy teaches a computing system, comprising:
a computing device processor (Ramamoorthy [0023]; also see Fig. 4 and paragraph 50, processor 32);
a memory device including instructions that, when executed by the computing device processor, enable the computing system to (Ramamoorthy [0023]; also see Fig. 4 and paragraph 50, memory 36 and software 40);
extract a low resolution lithology volumetric model and a high resolution lithology model from at least one imaging log (Ramamoorthy [0060-0085] & Fig. 7 low resolution lithology volumetric model in the form of integrated formation evaluation in 1 D 80 and high resolution lithology model in the form of 2 and 1/2 D facies image at step 90; integrated formation evaluation in ID 80 is extracted from at least one imaging log (see Fig. 6 & [0056-0059]) and that 2 and 1/2 D facies image at step 90 is extracted from at least one imaging log in the form of 2 and 1/2 D resistivity image 94);
split the extracted low resolution lithology volumetric model into one or more mineral compositions for one or more lithology types (Ramamoorthy Fig. 7 80, 82 & [0072] the integrated formation evaluation in ID 80 generates the following information: (1) formation petrophysical properties including, but not limited to, porosity, clay content, saturation, and permeability information in ID 82); and
generate a high resolution virtual core via the low resolution lithology volumetric model and at least one high resolution lithology model (Ramamoorthy [0060-0085] & Fig. 7 virtual core integrated .
Ramamoorthy is not relied upon to teach the high resolution virtual core utilizing a moving window analysis to accommodate between different resolutions of the high resolution lithology model and the low resolution lithology volumetric model.
In a related art, Wu teaches that in cases in which data is available at different vertical resolutions, the same noise source can be responsible for different amounts of noise corresponding to the different resolutions (Wu [0036]). To improve results, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses along the entire depth of the log, with pre-determined and spatially-adaptive threshold values being used as global thresholding values in conjunction with sub-band adaptive threshold values calculated for each decomposition level to improve the efficiency of thresholding 114 operations (Wu [0037]). Accordingly, spatially-adaptive thresholding allows the use of different threshold values for log data collected at different resolutions, using different arrays (Wu, [0037]). Wu therefore discloses the use of a moving window analyses to accommodate between high and low resolutions.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Ramamoorthy with Wu such that the high resolution virtual core utilizing a moving window analysis to accommodate between different resolutions of the high resolution lithology model and the low resolution lithology volumetric model. In this way, in same manner disclosed by Wu, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses, thereby improving results (Wu [0037]).

Regarding Claim 8, the combination of Ramamoorthy and Wu (as stated above) teaches the computing system of claim 5, wherein the instructions, when executed further enable the computing system to: retrieve at least one high resolution imaging log, corresponding to the at least one imaging log (Ramamoorthy Fig. 7, 2 and 1/2 D resistivity image 94 from which 2 and 1/2 D facies image is extracted at step 90 is a high resolution imaging log that is necessarily retrieved in order to perform step 90).

Regarding Claim 12, the combination of Ramamoorthy and Wu (as stated above) further teaches the computing system of claim 5, wherein the al least one imaging log comprises at least one image log and at least one geochemical log (Ramamoorthy Fig. 7, at the least, the 2 and 1/2D Resistivity image 94 is an image log, and Fig. 6, the geochemical log, is in the form of at least the Mineralogy information 56).

Regarding Claim 13, the combination of Ramamoorthy and Wu (as stated above) further teaches the computing system of claim 5, wherein the moving window analysis extends over a range corresponding to the vertical resolution for the low resolution models (Wu [0036-0037] logging data may be available at different vertical resolutions; to improve results, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses along the entire depth of the log). 

Regarding Claim 14, the combination of Ramamoorthy and Wu (as stated above) at least suggests wherein the moving window analysis corresponds to multiple data points represented in the high resolution or low resolution models (Wu [0036-0037] logging data may be available at different vertical resolutions; to improve results, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses along the entire depth of the log).

Regarding Claim 15, Ramamoorthy teaches a method, comprising:
extracting a low resolution formation property model and a high resolution formation property model from at least one log (Ramamoorthy [0060-0085] & Fig. 7 low resolution lithology volumetric model in the form of integrated formation evaluation in 1D 80 and high resolution lithology model in the form of 2 and 1/2 D facies image at step 90; integrated formation evaluation in 1D 80 is extracted from at least one imaging log (see Fig. 6 & [0056-0059]) and that 2 and 1/2 D facies image at step 90 is extracted from at least one imaging log in the form of 2 and 1/2 D resistivity image 94);
splitting the extracted low resolution formation property model into one or more property compositions (Ramamoorthy Fig. 7 80, 82 & [0072] the integrated formation evaluation in 1D 80 generates the following information: (1) formation petrophysical properties including, but not limited to, porosity, clay content, saturation, and permeability information in 1D 82);
generating a high resolution virtual core via the low resolution formation property model and at least a second high resolution formation property (Ramamoorthy [0060-0085] & Fig. 7 virtual core integrated formation evaluation in 2 and 1/2 D at step 28 is generated via the integrated formation evaluation in 1D 80 and the 2 and 1/2 D facies image at step 90)).
Ramamoorthy is not relied upon to teach the high resolution virtual core utilizing a moving window analysis to accommodate between different resolutions of the second high resolution formation property model and a low resolution property composition of the one or more property compositions.
In a related art, Wu teaches that in cases in which data is available at different vertical resolutions, the same noise source can be responsible for different amounts of noise corresponding to the different resolutions (Wu [0036]). To improve results, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses along 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Ramamoorthy with Wu such that the high resolution virtual core utilizing a moving window analysis to accommodate between different resolutions of the high resolution lithology model and the low resolution lithology volumetric model. In this way, in same manner disclosed by Wu, threshold values for logs at different resolutions can be computed by performing a sequence of moving-window based data analyses, thereby improving results (Wu [0037]).

Regarding Claim 17, the combination of Ramamoorthy and Wu (as stated above) further teaches the method of claim 15, further comprising: retrieving at least one high resolution imaging log (Ramamoorthy Fig. 7, 2 and 1/2 D resistivity image 94 from which 2 and 1/2 D facies image is extracted at step 90 is a high resolution imaging log that is necessarily retrieved in order to perform step 90).

Regarding Claim 20, the combination of Ramamoorthy and Wu (as stated above) further teaches the method of claim 15, wherein the at least one log comprises at least one image log and at least one geochemical log (Ramamoorthy Fig. 7, at the least, the 2 and 1/2D Resistivity image 94 is an image log, and Fig. 6, the geochemical log, is in the form of at least the Mineralogy information 56).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramamoorthy and Wu (as stated above), in further view of Bize et al. (US 20180225868 A1), hereinafter “Bize”. 
Regarding Claim 11, the combination of Ramamoorthy and Wu further teaches the computing system of claim 5, wherein the instructions, when executed further enable the computing system to:
compare the high resolution virtual core to a core sample (Ramamoorthy [0092] compare to real core plug step 116 of Fa. 11, such as the real core plug 14 of the real core 12 of FNG. 1 & Fig. 11 740); and
save the high resolution virtual core (Ramamoorthy [0100] the Virtual Core will be provided on a removable medium such as re-writeable USB flash drive) 
The combination of Ramamoorthy and Wu (as stated above) is not relied upon to teach to determine an error between the high resolution virtual core and the core sample; and
check when the error is below a threshold level.
Bize teaches to determine an error between the high resolution virtual core and the core sample (Bize [0067] Data comparison may be used to compare two or more data values (e.g., A, B).); and 
check when the error is below a threshold level (Bize [0067] By selecting the proper opcode and then reading the numerical results and/or status flags, the comparison may be executed. For example, in order to determine if A>B, B may be subtracted from A (i.e., A-B), and the status flags may be read to determine if the result is positive (i.e., if A>B, then A-B>0). In one or more embodiments, B may be considered a threshold). 
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify combination of Ramamoorthy and Wu (as stated above) with Bize to compare the core samples using an error and threshold, because it is important to know if the 

Regarding Claim 19, the combination of Ramamoorthy and Wu (as stated above) further teaches the method of claim 15, further comprising: 
comparing the high resolution virtual core to a core sample (Ramamoorthy [0092] compare to real core plug step 110 of FIG. 11, such as the real core plug 34 of the real core 12 of Fig 1 & Fig. 11 110); and 
save the high resolution virtual core (Ramamoorthy [0100] the Virtual Core will be provided on a removable medium such as re-writeable USB flash drive). 
The combination of Ramamoorthy and Wu (as stated above) is not relied upon to teach to determine an error between the high resolution virtual core and the core sample; and
check when the error is below a threshold level.
Bize teaches to determine an error between the high resolution virtual core and the core sample (Bize [0067] Data comparison may be used to compare two or more data values (e.g., A, B).); and 
when the error is below 2 threshold level (Bize [0067] By selecting the proper opcode and then reading the numerical results and/or status flags, the comparison may be executed. For example, in order to determine if A>B, B may be subtracted from A (i.e., A-B), and the status flags may be read to determine if the result is positive (i.e., if A>B, then A-B>0). In one or more embodiments, B may be considered a threshold).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify the combination of Ramamoorthy and Wu (as stated above) with Bize to compare the core samples using an error and threshold, because it is important to know if the modelled data (virtual core) is accurate enough for use, by satisfying a threshold condition (Bize [0067] In one or more embodiments, B may be considered a threshold, and A is deemed to satisfy the threshold if A=B or if A>B, as determined using the ALU).

Allowable Subject Matter
Claims 1-4 are allowed.
Regarding Independent Claim 1, Ramamoorthy teaches a computing system, comprising: 
a device processor (Ramamoorthy [0023] FIG. 4 illustrates a workstation or personal computer including a processor; also see Fig. 4 and paragraph 50, processor 32); 
a memory device including instructions that, when executed by the device processor (Ramamoorthy [0023] and a memory for storing: (1) the Virtual Core and Virtual Plug Generation Software of the present invention, (2) Log and Core data and (3) any results generated by interactions by a user with the Virtual Core Software; also see Fig. 4 and paragraph 50, memory 36 and software 40), cause the computing system to: 
retrieve one or more high resolution logs, the one or more high resolution logs corresponding to a wellbore formed in a formation (Ramamoorthy [0039] such logs provide images at the surface of concentric cylinders at two or more diameters into the formation centered at the well. An example of such a log is the High Resolution Azimuthal Laterolog Sonde (HALS) that generates a deep and a shallow resistivity image around the borehole.); 
obtain a low resolution mineralogy log (Ramamoorthy [0057] In FIG. 6, the Elemental Capture Spectrometry (ECS) tool and/or the Reservoir Saturation Tool (RST), step 54, provide mineralogy information 56; also see Fig. 6 & [0056-0059] integrated formation evaluation in ID 80 is extracted from at least one imaging log); 
split the low resolution lithology volumetric model and the low resolution mineralogy log into low resolution mineral compositions for one or more lithology types (Ramamoorthy Fig. 7 80, 82 & [0072] the integrated formation evaluation in ID 80 generates the following information: (1) formation petrophysical properties including, but not limited to, porosity, clay content, saturation, and permeability information in ID 82); and 
generate, based at least in part on the high resolution lithology model and the low resolution mineral compositions, a high resolution virtual core, the virtual core corresponding to a mineral composition of the wellbore (Ramamoorthy [0060-0085] & Fig. 7 virtual core integrated formation evaluation in 2 and 1/2 D at step 28 is generated via the integrated formation evaluation in ID 80 and the 2 and 1/2 D facies image at step 90)).

Ramamoorthy, as best understood by the Examiner, when considered alone, and in combination with the prior art of record, does not teach or fairly suggest extract a high resolution lithology model and a low resolution lithology volumetric model from the one or more high resolution logs.

Claims 2-4 are allowable due to their dependence on claim 1.

Claims 6, 7, 9, 10, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/12/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863